Citation Nr: 0118182	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  01-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities prior 
to October 8, 1991.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 21, 2001, rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Effective from October 8, 1991, the veteran has been 
entitled to a 100 percent schedular rating for service-
connected post-traumatic stress disorder.  

3.  In August 2000, VA received the veteran's claim for total 
disability based on individual unemployability.  


CONCLUSION OF LAW

The criteria for total disability based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the appellant).  In this regard, in January 2001 
the veteran was informed by letter of the information needed 
by the RO to proceed with his claim.  In response, the 
veteran submitted a partial copy of a VA hospitalization 
dated from December 1970 to January 1971, a partial copy of a 
March 1986 VA hospitalization record, as well as copies of 
earnings statements dated from 1967 to 1999.  The Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim, and there is no 
indication that there are any outstanding records pertinent 
to this appeal.  Thus, the Board finds that the duty to 
assist as mandated by the Veterans Claims Assistance Act, 
supra, has been fulfilled.  

In an August 1992 rating decision, the RO increased the 
disability rating for the veteran's service-connected post-
traumatic stress disorder (PTSD) from 50 percent to a 100 
percent schedular rating, effective from January 6, 1992, the 
date of receipt of the claim for an increase.  The veteran 
filed a claim in January 1996 for an effective date earlier 
then January 1992 for the assignment of the 100 percent 
disability rating.  Based on a combination of the date of the 
receipt of his claim for an increased rating and the medical 
information contained in his VA outpatient treatment records, 
the RO, in a February 1996 rating decision, granted the 
veteran's request and assigned October 8, 1991, as the 
effective date for assignment of the 100 percent schedular 
rating for PTSD.  The veteran was notified of the decision 
and advised of his appellate rights by VA letter in March 
1996.  He did not appeal the October 1991 effective date.  

In August 2000, VA received the veteran's request that the 
100 percent disability rating be made effective from the time 
of his discharge from military service.  The veteran 
clarified his intentions in February 2001 indicating that he 
wanted consideration of a total disability rating based on 
individual unemployability (TDIU) due to his service-
connected disabilities, particularly PTSD, effective from the 
time of his separation from military service until the 
effective date of the assignment of the 100 percent rating 
for his service-connected PTSD.  

In support of his claim, the veteran submitted a copy of his 
VA hospitalization report for December 21, 1971 through 
January 11, 1972, showing treatment for anti-social 
personality disorder.  This medical report was considered by 
the RO in its January 25, 1972 rating decision, which 
continued the 30 percent rating for the veteran's anxiety 
reaction disorder.  The veteran was notified of the decision, 
and advised of his appellate rights, by VA letter dated in 
February 1972.  No appeal was filed by veteran.  

The veteran also submitted a portion of his March 4, 1986 to 
March 21, 1986 VA hospitalization summary, where he had been 
treated for an adjustment disorder, PTSD, and alcohol abuse.  
This medical evidence had been considered by the RO when it 
issued its January 1987 rating decision.  That decision 
continued a 50 percent rating for the veteran's service-
connected PTSD.  The veteran was notified of the decision, 
and advised of his appellate rights, by VA letter dated in 
mid-January 1987.  A timely notice of disagreement was 
submitted on the veteran's behalf; and although he was sent a 
statement of the case in March 1987, which reflected 
consideration of the March 1986 VA hospitalization, he did 
not perfect an appeal to the continuance of the 50 percent 
rating.  

In addition, the veteran submitted copies of his claimed 
earnings from 1967 to 1999.  These reflect earnings between a 
low of $354.23 to a high of $2,739.00 yearly, with some years 
showing a low of $0.00 yearly earned income.  He contends 
that these low wages were the result of his inability to 
obtain or maintain substantial employment because of his 
service-connected disabilities, especially PTSD.  However, 
the Board notes that the evidence shows that, in addition to 
his service-connected disabilities, he has nonservice-
connected degenerative joint disease and degenerative 
arthritis, tinea pedis, alcohol dependence, and personality 
disorder.  He has not submitted medical opinion that it is 
his service-connected disabilities, and those alone, that 
have caused individual unemployability.  The medical records 
in support of his claim, as noted above, have been considered 
in the evaluations assigned his service-connected 
disabilities.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the veteran to follow 
a substantially gainful occupation.  See 38 C.F.R. § 3.340.  
In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  See 38 C.F.R. 
§ 3.340.  In cases where the schedular rating is less than 
100 percent, a total disability rating may be assigned when 
the individual is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disability, without regard to advancing age.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Total disability ratings for 
compensation may be assigned, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16(a).  In exceptional circumstances, where the 
veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R. § 4.16(b).

In the veteran's case, effective from August 1967 to April 
1980, his multiple service-connected disorders were rated 30 
percent disabling (all were rated noncompensable except 
anxiety reaction, which was rated 30 percent).  Effective 
from April 1980, the RO increased the 30 percent rating for 
anxiety reaction to 50 percent and continued the 
noncompensable ratings for the other service-connected 
disabilities.  The disability evaluations remained in effect 
until the 100 percent evaluation was assigned PTSD (formerly 
rated as anxiety reaction) and 10 percent ratings were 
assigned for some of his other disabilities, all effective 
from January 1992.  Subsequently, the effective date for the 
100 percent rating for PTSD was adjusted to be effective from 
October 1991.  

Under the circumstances, the veteran's service-connected 
schedular ratings for his disabilities did not meet the 
criteria under 38 C.F.R. § 4.16 for consideration of a total 
rating based on individual unemployability at any time 
between the time of his separation from active military duty 
and the effective date of the assignment of a 100 percent 
schedular rating for PTSD.  For each of the numerous rating 
decisions issued by the RO during the period at issue, the RO 
reviewed the evidence of record, including many VA and non-VA 
examination and hospitalization reports in determining the 
disability evaluations assigned the veteran's various 
service-connected disorders.  He was informed of those 
decisions and advised of his appellate rights.  In no case 
was an appeal perfected and those decisions became final, 
absence the presence of clear and unmistakable error.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.201, 
20.202, 20.302, 20.1103.  Indeed, the veteran is not raising 
any pleading alleging clear and unmistakable error in any RO 
decision rendered between the time of his separation from 
service and the effective date of the schedular 100 percent 
assigned for PTSD.  

The Board acknowledges that a claim for an increased rating 
could potentially be a claim for a total rating.  See Norris 
v. West, 12 Vet. App. 413, 418 (1999).  As noted above, in 
assigning the percentages of disability to each of the 
veteran's disorders, the RO considered the evidence of 
record, including all medical records, and notified the 
veteran of each of its decisions, along with notification of 
his appellate rights, but he did not perfect any appeals.  On 
the basis of the evidence, the criteria for total disability 
based on individual unemployability have not been met and the 
claim is denied.  

In addition, the Board points out that, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later date (emphasis added).  In the case of 
disability compensation, the effective date of the award for 
increase is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date of the award is the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).  

In the veteran's case, he filed his claim for TDIU, which is 
a claim for increased compensation, in August 2000.  If, 
hypothetically, the Board were to grant the veteran's request 
for such benefits, the effective date of such benefits would 
be August 2000, date of receipt of the claim, or, at the 
earliest, August 1999, depending on the information contained 
in the evidence of record within the year prior to receipt of 
the August 2000 claim.  However, and most importantly, both 
the VA General Counsel, in VA O.G.C.Prec. Op. No. 6-99 (June 
7, 1999), and the United States Court of Appeals for Veterans 
Claims, in Herlehy v. Principi, No. 99-1667 (U.S. Vet. App. 
June 7, 2001) (per curiam), have determined that a claim for 
TDIU may not be considered when a schedular 100 percent 
rating is in effect.  In the veteran's situation, any 
effective date for TDIU, if it were to be granted, would be 
sometime between August 1999 and August 2000, which is during 
the period a 100 percent schedular rating is in effect.  In 
cases where the law and not the evidence is dispositive, as 
is the case here, a claim should be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
the lack or entitlement under the law.  Accordingly, the 
veteran's claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 462, 430 (1994).  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities prior to October 8, 
1991 is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

